MEMORANDUM ***
Zhao Meiying petitions for review of the Board of Immigration Appeals’s (BIA) order dismissing her appeal from the Immigration Judge’s (IJ) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.
Because “[u]nder the REAL ID Act, the IJ may base an adverse credibility determination on any relevant factor that, considered in light of the totality of the circumstances, can reasonably be said to have a ‘bearing on a petitioner’s veracity,’ ” Ren v. Holder, 648 F.3d 1079, 1084 (9th Cir. 2011) (quoting Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir. 2010)), the IJ could base an adverse credibility determination on the discrepancies in the December 2006 medical record. Although “a typographical error, will not by itself form a sufficient basis for an adverse credibility determination,” Shrestha, 590 F.3d at 1043, Zhao presented no evidence to the BIA establishing that the multiple discrepancies in the December 2006 medical record were in fact attributable to typographical errors. Contrary to Zhao’s argument, the IJ determined that the hospital’s correction letter was not persuasive because the hospital lacked a reliable basis for making the correction, not because the letter had not been authenticated. While the record indicates that Zhao’s husband provided the hospital with the allegedly erroneous medical record, it does not indicate that he also provided the hospital with accurate records. Absent evidence that the hospital could compare the erroneous document with accurate records, we cannot discount the IJ’s determination that the correction, letter was not persuasive as mere speculation and conjecture. Cf. Singh v. Lynch, 802 F.3d 972, 975-76 (9th Cir. 2015). The agency’s “findings of fact are conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary,” 8 U.S.C. § 1252(b)(4)(B), and on this record, we cannot conclude that the evidence offered by Zhao compels the conclusion that she is credible. See Jibril v. Gonzales, 423 F.3d 1129, 1138 n.1 (9th Cir. 2005) (explaining that under the REAL ID Act, “only the most extraordinary circumstances will justify overturning an adverse credibility determination”).
Zhao was given an opportunity to explain the discrepancies in the December 2006 medical record; the IJ was not required to afford Zhao a second such oppor*950tunity. See Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011).
Absent Zhao’s discredited testimony, the remaining evidence in the record is insufficient to carry Zhao’s burden of establishing that she is eligible for relief. See 8 U.S.C. §§ 1158(b)(1)(B), 1231(b)(3)(C); Ling Huang v. Holder, 744 F.3d 1149, 1156 (9th Cir. 2014).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.